Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

Status of the Claims
Claims 17-31 are pending in the current application.
Claims 17-24 are withdrawn as being directed towards a non-elected invention.

Election/Restrictions
Applicant’s election without traverse of Group II, claims 25-31, in the reply filed on 3/12/21 is acknowledged.  Applicant’s representative is additionally thanked for the phone call further clarifying the election as being to the method, not product claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25 and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Yano (US 20110260118) in view of Tao (US 20150235819).
As to claim 25, Yano discloses a method of manufacturing an oxide sintered body comprising:
Preparing a mixed powder of InO, GaO, ZnO and SnO of a predetermined ratio (paragraph 41);
Sintering the mixture into a predetermined shape (paragraphs 61-62: molding [shaping] and sintering);
Obtaining a body comprising
40-55% Zn (paragraph 43: 15-80 Zn);
20-40% In (paragraph 43: 15-80 In);
5-15% Ga (paragraph 43: 5-50 Ga);
5-20% Sn (paragraph 43: 5-70 Sn);
High density (paragraph 57);
Ratio of Zn/In less than 1.5 (paragraph 43: relative In and Zn content for ratios of 1-2.75);
Containing InO crystals (table 1).
Yano is silent as to specific relative density values and InGaZn2O5 crystal phases and percentage of In2O3 crystal phases.

Tao discloses a sintered body formed by mixing powders of In, Ga, Zn and Sn and sintering (paragraph 81) to a desired shape (paragraph 87) with 40-50% Zn, 25-40% In, 26-41% Ga, and 15-25% Sn (paragraph 68), crystal phases of InGaZnO2O5 and In2O3 at less than 25% and greater than 75% ratios to all phases respectively (paragraph 64) and relative density values of over 95% (table 4).  Tao discloses the product and its properties is able to suppress abnormal discharge and allows for stable deposition of semiconductor components during sputter deposition as a target (paragraph 9).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the specific sintering method of Tao, together with the sintering method and compositions of Yano, because this allows for the formation of an improved sputtering target (Tao at paragraph 9).
	As to claim 28, Tao discloses mixing and preforming the powder (paragraph 87) and sintering at 1500°C for 8 hours in atmospheric pressure (table 3: example B).
	As to claim 29, Tao discloses a rising temperature of 50°C/hr (table 3 example B).
	As to claim 30-31 Yano discloses bonding the formed structure to a backing plate (paragraph 67).

Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Yano in view of Tao, as applied to claim 25 above, and further in view of Tao ‘996 (US 20150248996).
As to claim 26, Yano and Tao disclose 1-12 hour sintering times (Tao table 3) but are silent as to sintering at 900-1100°C and 10-39 MPa.
Tao ‘996 discloses a method of manufacturing an oxide sintered body in which In, Zn, Ga, and Sn oxide powders are mixed and sintered and molded (abstract; paragraph 87-9).  Tao ‘996 also discloses knowledge in the art of sintering for 1 hour at 1000 or 1100° C at 300kgf/cm2 [29 MPa] (table 3: examples A-b).  Tao ‘996 discloses the product has suppressed abnormal discharge during use in sputtering and increased conductivity (paragraph 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the temperatures and pressures of Tao ‘996 in the method of Yano in view of Tao, because this creates a product that has suppressed abnormal discharge during use in sputtering and increased conductivity (paragraph 6).
As to claim 27, Tao ‘996 discloses a temperature increase of 600°C/hr or 300°C/hr (table 3 examples A-B). 


Correspondence Information

	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON BERMAN/Primary Examiner, Art Unit 1794